—Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered January 9, 1992, convicting defendant, after a jury trial, of 3 counts of attempted murder in the first degree, assault in the first degree, 2 counts of criminal possession of a weapon in the second degree, assault in the second degree, attempted robbery in the second degree, criminal possession of a weapon in the third degree and reckless endangerment in the first degree, and sentencing him to concurrent terms of 15 years to *190life for the 3 attempted first degree murder convictions, 5 to 15 years for the first degree assault and 2 second degree criminal possession of a weapon convictions and 2V5 to 7 years for the attempted second degree robbery, second degree assault, third degree criminal possession of a weapon and first degree reckless endangerment convictions, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and recognizing that credibility is for the trier of facts (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that the evidence was legally sufficient and that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Equally applicable here is the finding we made in the codefendant’s appeal that the hearing court had properly held that there was an independent source for the complainants’ in-court identifications of the defendants (People v Santos, 202 AD2d 258). We also find that defendant was not prejudiced by the introduction of his photograph at trial, and, for the reasons discussed in the codefendant’s appeal (supra), we reject defendant’s claim that the prosecutor’s summation deprived him of a fair trial. Concur—Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.